Martin, J.
delivered the opinion of the court. „ „ This is an appeal from an order of foe court of probates, admitting foe appellees as heirs of the deceased. The appellants were not parties in *307the court of probates, but intervened after iudg-r JO ment, by praying for an appeal, which was granted, on their suggestion that the judgment . , . . . was to their injury.
Oakley for the plaintiff, Boyce for the defendants.
The appellees have denied that the appellants have any interest that authorises their intervention. We have no means to try the is. sue thus presented; and in trying it we would not reverse the judgment of another tribunal, but take original cognizance of the rights of the appellants.
The case must therefore be remanded to the court of probates, that they may ascertain the truth or falsehood of an allegation made by the appellants, and denied by the appellees. We have lately given the same directions in two cases in the eastern district.
It is therefore ordered, adjudged, and decreed, that the case be remanded to the court Of probates, with direction to the judge to en-quire into the claim of the appellant to the appeal